DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office Action is responsive to the amendment filed April 22, 2021. Claim(s) 1-9 and 12-20 are examined. Claims 10 and 11 are cancelled.
The amendments to the claims overcome the rejections under 112(b) related to antecedent basis and the use of the term “optionally” in the Non-Final Office Action of February 17, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1-9 and 12-20, Claim 1, which is an apparatus claim, and claims 19 and 20, which are apparatus claims, include the limitations “the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the range of from 3 EPNdB and 15 EPNdB lower than the total engine EPNL at the take-off lateral reference point.” Claims 2-9 and 12-18 depend from claim 1.
The specification doesn’t teach how to make a gas turbine engine to achieve the conditions of claims 2-9 and 12-18 or how to operate a gas turbine engine that generates the conditions of claim 19 and 20. The specification discusses i) a generic gas turbine engine with a geared fan (Figs. 1-3), ii) locations for noise measurements (Fig. 4) and generic noise components (Figs. 5 and 6). However, there are no details in regards to how to operate or make an engine attached to an aircraft have the claimed quantities.
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims making or operating a gas turbine engine with a fan connected to gearbox where the gas turbine engine emits certain noise levels as measured on a side of a runway; (B) The nature of invention- the nature of the invention is a gas turbine engine which can be mounted to an aircraft; (C) the state of the prior art – the state of the prior art - As discussed in the prior art rejections below Gliebe teaches  geared turbofan engines with a compressor, turbine coupled to a fan via a gearbox. The components of the engines are formed from conventional materials, such as metals and ceramic matrix composites; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, 
	In the Remarks of April 22, 2021, Applicant argues that the ranges for a number of parameters specified in the specification would allow one of skill of the art to reproduce the invention as claimed without undue experimentation. These arguments are not found to be persuasive. Applicant’s arguments appear to be arguments of counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), MPEP 716.01(c). Further, the parameter ranges identified by the Applicant are quite large. For example, fan diameter are specified between 220 cm-420 cm, the bypass ratio is between 10-20, the number of rotor stages in the low pressure turbine is 3 or greater (open ended range), the number of rotor blades is 60 to 140 blades, the gear ratio is between 2.5-5, etc. These ranges encompass a huge number of engine designs and the specification doesn’t provide any examples of engine point designs that actually relate specific values within the ranges to one another and to the noise generated by the engine at the take-off lateral point as claimed. Yet further, the specification doesn’t any details of acoustic model of the engine that are usually associated with engine noise predictions, such as the engine exit nozzle design, the use of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 8, 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7, 8, 12 and 14, these claims include the limitations, “ when the EPNL at the take-off lateral reference point is the maximum during take-off, the relative Mach number at the tip of each fan blade does not exceed 1.09 M (claim 6),” “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s, optionally 200m/s to 265 m/s (Claim 7),” “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct (claim 8),” “when the EPNL at the take-off lateral reference point is the maximum during take-off, the rotational speed of the fan (claim 12),” “when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5 (Claim 14).” It is unclear how “when the EPNL at the take-off lateral reference point is a maximum during take-off” further limits the structure of the engine. MPEP 2173.05(g) provides “Examiners should consider the following factors when examining claims that contain functional whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. 
The specification discloses that “at a certain position on the flight path, the EPNL (i.e. the EPNL as measured on the ground, along line A in Figure 4) reaches a maximum, and then starts to fall. The distance along line A (i.e. the distance along the runway centreline) at which this occurs is the take-off lateral reference point (labelled RP in Figure 5). The EPNL at the take-off lateral reference point RP (labelled RP EPNL in Figure 5) is the maximum EPNL during take-off. The take-off period may be considered to last at least as long as necessary to determine the maximum point (at distance RP) of the EPNL between release of brake and top of climb of the aircraft. In practice, this is likely to be within a horizontal distance of 10 km or less of the release of brake.” This measurement will depend on the specific configuration of an aircraft to which the engine is attached, the mission of the aircraft, such as distance to fly and take-off weight and ambient conditions during take-off. The claims don’t recite and the specification doesn’t discuss these parameters. Further, the specification doesn’t describe how the measurement limits the structure or the steps encompassed by the claims. Thus, for these reasons, “when the EPNL at the take-off lateral reference point is a maximum during take-off” doesn’t provide a clear cut indication of the scope of the subject matter covered by the claim, doesn’t set forth well-defined boundaries of the invention and one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claims including this phrase.

    PNG
    media_image1.png
    365
    767
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 14, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
Regarding claim 1, Gliebe teaches a gas turbine engine (Annotated Fig. A) for an aircraft  (Page 1) comprising: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm. As shown in Fig. 26, the 
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. The distance to the axially most tip of the nacelle is 56 inches (see Fig. 7). Applicant’s specification doesn’t define where the intake to the engine begins, such as the axially most tip of the nacelle. In Fig. 32 of Gliebe, an L/D is shown where the intake length is measured from a point that is axially downstream of the axially most tip of the nacelle. Thus, in Annotated Fig. A, the leading edge of the intake is selected to be 52 inches, which provides an L/D of .49, which is within the claimed range of .2 to .5. 
Regarding claim 2, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the combined contribution of the jet and the turbine to the EPNL at the take-off lateral reference point is in the range of from 5 EPNdB and 13 EPNdB lower than the total engine EPNL at the take-off lateral reference point (Engine 3 is 5 EPNdB, which is within the claimed range).
Regarding claim 3, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the contribution of the jet to the EPNL at the take-off lateral reference point is in the range of from 0 EPNdB and 15 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point (Fig. 29 shows the fan exhaust noise is 91 dB for engine 3. Thus, the contribution of the jet noise is 2 dB lower than the fan noise emanating from the rear of the engine for engine 3 and thus, it falls within the claimed range of 0 EPNdB to 15 EPNdB lower.)
Regarding claim 4, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point. Gliebe doesn’t specify turbine noise levels because they are assumed to make a negligible contribution to the EPNL relative to the other noise sources. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas 
Regarding claim 5, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the turbine is a first turbine (LPT, Annotated Fig. A), the compressor is a first compressor (Annotated Fig. A), and the core shaft is a first core shaft; the engine core further comprises a second turbine (HPT, Annotated Fig. A), a second compressor (Annotated Fig. A), and a second core shaft connecting the second turbine to the second compressor; the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (HPT rotates at a higher speed because it is receives a higher pressure. The LPT rotates at a lower speed because it receives a lower pressure and also drives a fan); and contribution of the turbine to the EPNL at the take-off lateral reference point in the combined contribution of the jet and the turbine is only the contribution of the first turbine to the EPNL at the take-off lateral reference point (As discussed above, the second turbine doesn’t contribute to the noise because a cut-off design is used).
Regarding claim 6, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches when the EPNL at the take-off lateral reference point is the maximum during take-off, relative Mach number at the tip of each fan blade of the plurality of fan blades doesn’t exceed 1.09 M. On page 8, Gliebe teaches it is a design constraint to keep the relative Mach number of the fan rotor below unity, which is less than 1.09 M as claimed. As discussed, the relative Mach number is associated with the fan tips because the fan tips have the highest 
Regarding claim 7, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches a bypass duct is defined radially outside the engine core (Annotated Fig. A) and a radially inside a nacelle of the gas turbine engine (Annotated Fig. A); and when the EPNL at the take-off lateral reference point is the maximum, the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s. 
 Gliebe doesn’t specify the average velocity of the flow at the exit to the bypass duct. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum, the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum, the average velocity of the flow at the exit to the bypass duct is in the range of from 200 m/s to 275 m/s, optionally 200m/s to 265 m/s, at the take-off lateral reference point.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), MPEP 2112.02.
Regarding claim 8, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches a bypass duct defined radially outside the engine core (Annotated Fig. A) and a radially inside a nacelle of the gas turbine engine(Annotated Fig. A); and when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct is in the range of from 50 m/s to 90 m/s lower, than the average velocity of the flow at the exit to the bypass duct at cruise conditions. 
 Gliebe doesn’t specify the average velocity of the flow at the exit to the bypass duct. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass is in the range of from 50 m/s to 90 m/s lower than the average velocity of the flow at the exit to the bypass duct at cruise conditions..” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum during take-off, the average velocity of the flow at the exit to the bypass duct is in the range of from 50 m/s to 90 m/s lower than the average velocity of the flow at the exit to the bypass duct at cruise conditions.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), MPEP 2112.02.
Regarding claim 9, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2 (In Fig. 7, Gliebe teaches a gear ratio of 3.5 which falls within the claimed range.)
Regarding claim 12, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm. In table 1, engine 3 has a diameter of 106 inches (269 cm) and a fan tip speed is 1030 ft/s. A fan with this tip speed and a diameter of 106 inches is moving at 2227 RPM. A fan diameter of 269 cm and an RPM of 2227 RPM falls within the claimed ranges. 
Gliebe doesn’t specify when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of 
Regarding claim 14, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5. In table 1, Engine 3 has a pressure ratio of 1.45 which falls within the claimed ranges.
Gliebe doesn’t specify when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5. However, under the principles of inherency, if a prior art device, in this case a gas turbine engine, in its normal and usual operation, in this case operating on an aircraft, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device, in this case the method is operating the gas turbine engine to provide propulsion on an aircraft such that “when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5.” When the prior art device is the same as a device described in the specification for carrying out the claimed method, in this case the device in the prior art and the device claimed are generic turbofan engines, it can be assumed the device will inherently perform the claimed process, in this this case, operating a gas turbine engine to 
Regarding claim 18, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches an aircraft comprising the gas turbine engine according to claim 1 (Gliebe on page 1 discussed the use of the studied engines on aircrafts).
Regarding claim 19, Gliebe teaches a method of operating a gas turbine engine (Annotated Fig. A)  attached to an aircraft (Page 1), wherein the gas turbine engine comprises: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades) extending from a hub, a diameter D of the fan being in a range of from 220 cm to 290 cm (In Annotated Fig. A, Engine 3 has a diameter of 269 cm, which is within the claimed range); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7) and wherein the method comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a runway (Page 5 discusses thrust requirements, takeoff profile for an aircraft using the engines is shown in Fig. 19), during which: air is drawn into the front of the engine and exhausted from the 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm. As shown in Fig. 26, the total noise EPNL for engine 3 at the sideline, which is the take-off lateral reference point, is 94 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 3, at the sideline, is 89 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engine, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off 
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. The distance to the axially most tip of the nacelle is 56 inches (see Fig. 7). Applicant’s specification doesn’t define where the intake to the engine begins, such as the axially most tip of the nacelle. In Fig. 32 of Gliebe, an L/D is shown where the intake length is measured from a point that is axially downstream of the axially most tip of the nacelle. Thus, in Annotated Fig. A, the leading edge of the intake is selected to be 52 inches, which provides an L/D of .49, which is within the claimed range of .2 to .5. 
Regarding claim 20, Gliebe teaches a method of operating an aircraft (page 1) comprising a gas turbine engine (Annotated Fig. A), wherein the gas turbine engine comprises: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades) extending from a hub, a diameter D of the fan being in a range of from 220 cm to 290 cm (In Annotated Fig. A, Engine 3 has a diameter of 269 cm, which is within the claimed range); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7), and wherein the method 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm. As shown in Fig. 26, the total noise EPNL for engine 3, which is the take-off lateral reference point, is 94 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 3 at the sideline, is 89 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engine 3, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) 
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. The distance to the axially most tip of the nacelle is 56 inches (see Fig. 7). Applicant’s specification doesn’t define where the intake to the engine begins, such as the axially most tip of the nacelle. In Fig. 32 of Gliebe, an L/D is shown where the intake length is measured from a point that is axially downstream of the axially most tip of the nacelle. Thus, in Annotated Fig. A, the leading edge of the intake is selected to be 52 inches, which provides an L/D of .49, which is within the claimed range of .2 to .5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 7, 8, 12, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
In engineering practice, small deviations from prior art numerical values, either structural or operational are considered to be an obvious extension of prior art teachings. This is the substance of what they are.
Regarding claim 4, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the low pressure turbine is a known noise source and the low pressure turbine can be designed to minimize its contribution to the EPNL (Pages 12 and 13) with a goal of minimizing the noise generated by the engine as measured by the EPNL at the take-off lateral reference point. Gliebe further teaches that most of the resulting inlet and exhaust turbomachinery noise is produce by the fan (page 13), which provides a reference of comparison between fan exhaust noise and other sources of engine noise, such as the turbine noise. Therefore, an ordinary skilled worker would recognize that the contribution of the turbine noise to the EPNL is a result effective variable that controls the noise performance of the engine. Thus, the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point in order to optimize the noise performance characteristics of the engine.
Regarding claims 7 and 8, Gliebe teaches the invention as discussed and described above for claim 1 and Gliebe further teaches the jet noise is roughly proportional to the sixth power of the jet velocity for a given thrust (Page 5). Gliebe further teaches varying the fan pressure ratio to control the jet velocity because as recited on page 5, “from a noise reduction point-of-view, the exhaust jet mixing noise, a primary contributor at full power for current high
bypass engines, is dictated to a great extent by the fan pressure ratio. The FPR selected sets the fan jet exhaust velocity, which in turn sets the jet exhaust noise level. Therefore, an ordinary skilled worker would recognize that the average velocity of the flow at the bypass duct is a result effective variable that controls the performance of the engine. Thus, when the EPNL at the take-
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the average velocity of the flow at the bypass duct controls engine performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that the average velocity of the flow at the exit to the bypass duct in the range of from 200 m/s to 275 m/s at the take-off lateral reference point, the average velocity of the flow at the exit to the bypass at take-off in the range of 50 m/s to 90 m/s at the take-off lateral reference point lower than the average velocity of the flow at the exit of the bypass duct at cruise conditions in order to optimize the performance characteristics of the engine.
Regarding claim 12, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches keeping the rotor tip speed of the fan rotor below unity is a design constraint for noise (Page 8). The fan rotor tip speed is a function of the fan diameter and the fan RPM. Therefore, an ordinary skilled worker would recognize that the fan RPM is a result effective variable that controls the noise performance of the engine. In table 1, engine 3 has a diameter of 106 inches (269 cm) and a fan tip speed is 1030 ft/s. A fan with this tip speed and a diameter of 106 inches is moving at 2227 RPM. A fan diameter of 269 cm and an RPM of 2227 RPM falls within the claimed ranges.
Thus, when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the fan RPM controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that, when the EPNL at the take-off lateral reference point is the maximum during take-off, rotational speed of the fan at the take-off lateral reference 
Regarding claim 13, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches on page 8 that as the bypass ratio increases, the bore size of the engine becomes small and higher bypass ratios require greater LP turbine expansion and greater exit area to pass the flow. On page 19, Gliebe teaches increasing the bypass ratio improves mission fuel burn and direct operating costs and a bypass ratio greater than 10 is a reduction in full power take-off noise. Engine 4 in Gliebe has a bypass ratio of 15.75, which is within the claimed range. 
Thus, the bypass ratio at cruise conditions is in the range of from 12 to 18 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the bypass ratio controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that, the bypass ratio at cruise conditions is in the range of from 12 to 18, in order to optimize the noise performance characteristics of the engine.
Regarding claim 14, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the jet noise is roughly proportional to the sixth power of the jet velocity for a given thrust (Page 5).  In table 1, Gliebe teaches Engine 3 has a pressure ratio of 1.45 which falls within the claimed ranges. Gliebe further teaches varying the fan pressure ratio to control the jet velocity because as recited on page 5, “from a noise reduction point-of-view, the exhaust jet mixing noise, a primary contributor at full power for current high bypass engines, is dictated to a great extent by the fan pressure ratio.” Therefore, an ordinary skilled worker would recognize that the fan tip pressure ratio is a result effective variable that controls the performance of the engine.
Thus, when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the fan pressure ratio controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525) in view of Groeneweg (Aeroacoustics of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources, NASA RP 1258).
Regarding claims 15, 16 and 17 Gliebe teaches the invention as discussed and described above so far for claim 1 and Gliebe further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Annotated Fig. A, the low pressure turbine has 6 stage). Gliebe doesn’t specify the number of rotor blades per stage. In Chapter 3 (pages 151-209), Groeneweg teaches methods for reducing turbomachinery noise from jet engines during flight, including the fan and turbines, during flyover (Fig. 2. Groeneweg teaches the number of blades in a turbine rotor is in the range of 50 to 150 blades. Groeneweg teaches that high number of blades in turbines can lead to blade-passage tone frequencies that are greater than 10,000 to 20,000 Hz such that they are higher than the audible human hearing range in a cut-off design.  
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the gas turbine engines of Gliebe have between 50 to 150 blades per rotor in the turbines including the low pressure turbine that drives the fan connected to 
Gliebe in view of Groeneweg, as discussed so far, teaches engines with turbines having rotors with between 50 to 150 blades per rotor. Gliebe in view Groeneweg does not teach that  each and every one of the at least two axially separated rotor stages comprises between 60 to 140 rotor blades (Claim 15), the average number of rotor blades in a rotor stage of the at least axially separated rotor stages is between 65 to 120 rotor blades (Claim 16) and the number of rotor blades in the most axially rearward turbine rotor stage of the at least axially separated rotor stages is in the range of from 60 to 120 rotor blades (Claim 17).
However, it has been held that where the claimed ranges, in this case, 60-140 blades per rotor, 65-120 blades per rotor or 60-120 blades per rotor, overlap the disclosed prior art ranges, in this case, 50 to 150 blades per rotor, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741